— In an action for an accounting and other relief in which the plaintiff was found to be in contempt of court, the plaintiff appeals from an order of the Supreme Court, Nassau County (Edward T. O’Brien, J.), entered February 28, 1990, which, after a hearing, directed that he pay the sum of $15,314.50 as reimbursement for the defendant’s legal expenses in connection with two prior appeals in the case (see, Glanzman v Fischman, 135 AD2d 493; Glanzman v Fischman, 143 AD2d 880).
Ordered that the order is affirmed, with costs.
Contrary to the plaintiff’s contentions, the Supreme Court was authorized to award reasonable legal expenses, including counsel fees (see, Gordon v Janover, 121 AD2d 599), to the defendant pursuant to Judiciary Law § 773 and a prior order of the court. Moreover, we find that the amount of the award is proportionate to the services rendered, and is adequately supported by the evidence in the record. Therefore, the award is entirely reasonable under the circumstances (see, Glanzman v Fischman, 143 AD2d 880, supra; Quantum Heating Servs. v Austern, 121 AD2d 437).
The plaintiff’s remaining contentions either are raised improperly for the first time on appeal (see, Orellano v Samples Tire Equip. & Supply Corp., 110 AD2d 757) or lack factual and legal merit. Sullivan, J. P., Balletta, Eiber and O’Brien, JJ., concur.